Citation Nr: 0909391	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-31 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD from traumatic 
events which occurred during his service in the Republic of 
Vietnam from April 1967 to March 1968.  

2.  There is credible supporting evidence that the Veteran's 
alleged in-service stressors occurred.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be discussed further.  

Governing Laws and Regulations for Service Connection for 
PTSD

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1). 

If VA determines the veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

That said, corroboration of every detail of a claimed 
stressor, including his personal participation, is not 
required; rather, he only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  Just because, however, a 
physician or other health professional accepted an 
appellant's description of his military experiences as 
credible and diagnosed him as suffering from PTSD does not 
mean the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, a 
medical provider cannot provide supporting evidence that a 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau, 9 Vet. App. at 395-96.  
The veteran's own statements will not be sufficient.  Id.

When, however, there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - PTSD

Service connection for PTSD requires credible evidence of the 
in-service stressors identified by the Veteran.  38 C.F.R. § 
3.304(f).  The Veteran contends that he has PTSD attributable 
to several combat-related and noncombat-related stressors 
from his service in Vietnam.  First, the Veteran alleges that 
during his Vietnam service in June 1968, he witnessed the 
shooting of an unidentified soldier.  Second, that at Chu 
Lai, where his unit was stationed, he was subjected to enemy 
rocket and mortar fire soon after his arrival in Vietnam and 
he witnessed the wounding of two fellow soldiers.  Third, he 
stated that in June 1967 he witnessed the severe wounding of 
one soldier and the death of another.  Finally, he states 
that he learned of the death of a childhood friend, M. D., in 
April 1967, also serving in Vietnam at about that time, and 
that he has never been able to forget this.  See Veteran's 
letter dated in October 2004 and stressor statements dated in 
September 2004 and June 2005.  

The record contains corroborating evidence of two of the 
above stressors.  SPRs confirm that the Veteran served in 
Vietnam with the 3rd Battalion 18th Field Artillery from April 
1967 to March 1968.  See the Veteran's service personnel 
records (SPRs).  Additionally, the Veteran's description of 
his service in Vietnam, his military occupational specialty 
(MOS) as a radio telephone operator, and his receipt of the 
Vietnam Service Medal, the Vietnam Campaign Medal, the 
National Defense Medal, and the Army Commendation Medal along 
with the history of his unit and descriptions of service 
raises a strong probability that he was exposed to the 
stressors which he has identified.  See Veteran's DD Form 
214, see also stressor statements dated in September 2004 and 
June 2005.  His descriptions of mortar attacks on his base 
early in his service in Vietnam are also supported by 
independent evidence.  Most importantly, in 2007, the U.S. 
Army and Joint Services Records Research Center (JSRRC) found 
information which provided corroboration of the attacks on 
the "Chu Lai" military complex where the Veteran's unit was 
stationed as well as An Khe "Golf Course" airfield.  These 
occurred in April 1967, during the time that the Veteran was 
stationed in the area.  During this time, both camp Radcliff 
and the Chu Lai airstrip were attacked with mortar fire 
resulting in several killed and several wounded.  See JSRRC 
stressor verification report dated in May 2007.  The fact 
that a Veteran was stationed with a unit that was present 
while enemy attacks occurred would strongly suggest that he 
was, in fact, exposed to such attacks.  See Pentecost, 
16 Vet. App. at 128 (base subjected to rocket attacks during 
time that veteran was stationed at the base).  In other 
words, the Veteran's presence with the unit at the time such 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  There is also no 
specific information suggesting the Veteran was not present 
during the enemy mortar attacks.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  Therefore, the evidence presented in 
the record is sufficient to corroborate the Veteran's 
statements that he experienced the stressors of exposure to 
mortar fire and the death of soldiers due to enemy mortar 
attacks.

Second, the Veteran reported that M. D., a friend from his 
home county of Monroe County was killed and that he received 
this information while serving in Vietnam.  He reported that 
this traumatic event affected him in Vietnam and thereafter.  
The death of someone of a similar name was confirmed in March 
2007 by the JSRRC, which found that a Melvin Carnills from 
Carleton, Michigan, had been killed in February 1968 as 
recorded in the Vietnam Memorial Directory.  The Board takes 
judicial notice of the fact that Carleton, Michigan, is the 
name of a town found in Monroe County.  This indicates that 
the death reported by the Veteran occurred even if the 
Veteran's memory of the recorded name of his friend may be 
inaccurate.  See Suozzi, 10 Vet. App. at 311.  Therefore, 
there is sufficient evidence to corroborate this additional 
non-combat stressor.

With the information provided by the JSRRC taken into 
account, and affording the Veteran the benefit of the doubt, 
the Board finds that there is sufficient corroborating 
evidence to conclude that the Veteran has experienced these 
two in-service stressors.  38 C.F.R. § 3.304(f).

The second and third elements of PTSD encompass a competent 
diagnosis of PTSD, as well as medical evidence of a link 
between the current PTSD symptomatology and the claimed in-
service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).  
These two elements of the PTSD claim will be addressed 
together, as they present similar issues to the Board.  Here, 
the evidence of record presents the Board with differing 
medical opinions as to whether the Veteran has PTSD due to 
his confirmed in-service stressors.  VA treatment records 
document multiple diagnoses of PTSD by several different 
doctors attributable to his stressors (the mortar attacks and 
the death of friend).  See VA treatment records dated in 
December 2004, November 2004, September 2004, September 1990, 
and May 1990.  However, on the other hand, the VA medical 
examination dated in August 2007 concludes that the Veteran's 
disorder "does not appear to meet the full DSM-IV diagnostic 
criteria for [PTSD] at this time."  This examination also 
did not provide any opinion as to a connection between the 
Veteran's symptoms and his in-service stressors.  This leaves 
the Board with apparently contradictory diagnoses of the 
Veteran's mental health issues.

Therefore, the medical evidence of record on this 
determinative issue for PTSD includes several favorable 
medical opinions and one unfavorable medical opinion.  In 
evaluating the probative value of competent medical evidence, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable medical evidence, various VA 
psychiatrists, psychologists, and general physicians 
diagnosed the Veteran with PTSD due to his reported 
stressors.  See VA inpatient and outpatient treatment records 
dated in December 2004, November 2004, September 2004, 
September 1990, and May 1990.  These diagnoses were based on 
thorough examinations of the Veteran, as well as his reported 
history of in-service traumatic stressors.  But the Board 
acknowledges that the PTSD diagnoses rendered by these 
physicians did not involve a review of the Veteran's case 
file.   

In this regard, one of the factors for assessing the 
probative value of a medical opinion is the physician's 
access to the claims file.  Prejean v. West, 13 Vet. 444, 
448-9 (2000).  An opinion that is based on review of the 
entire record may be more probative than an opinion that is 
based on reported history.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  But a lack of review of a VA claims file does 
not render a medical opinion incompetent.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Rather, 
the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Nieves-
Rodriguez, supra; Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
"It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."  Nieves-Rodriguez, 22 Vet. App. at 304.  
In essence, the Board may not prefer one medical opinion over 
another solely based on claims file review or the absence 
thereof; most of the probative value of a medical opinion 
comes from its reasoning.  Id.  

In the present case, while the above VA treating physicians 
did not review the Veteran's claims folder in rendering their 
multiple diagnoses of PTSD, a review of the claims folder 
would not have significantly altered their favorable 
opinions.  In fact, as discussed above, the Veteran's 
reported history regarding two of his in-service stressors 
was confirmed by JSRRC as accurate and credible, such that a 
review of the claims folder would not have altered their 
opinion.  Rather, JSRRC's confirmation would lend support to 
their assessments of PTSD.  The Court has held that VA cannot 
reject a medical opinion simply because it is based on a 
history supplied by the Veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); see, e. g., Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  Here, 
the Board finds that the Veteran's reported history as to 
stressors involving mortar attacks and the death of friend 
has been confirmed as accurate and credible.  As such, these 
VA opinions are probative, even absent a review of the claims 
folder.       

As to the negative opinion, the August 2007 VA psychological 
examiner concluded that the Veteran's disorder "does not 
appear to meet the full DSM-IV diagnostic criteria for [PTSD] 
at this time."  This examination also did not provide any 
opinion as to a connection between the Veteran's symptoms and 
his in-service stressors.  Although this opinion was based on 
a review of the claims folder, the examiner did not attempt 
to explain how several other VA psychiatrists and 
psychologists came to a different conclusion with regard to 
PTSD.  As such, his review of the claims folder adds little 
probative value to his opinion.  Overall, the Board can find 
no reason why this opinion would be any more probative than 
the conclusions reached by the above VA physicians.            

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is conflicting competent medical evidence as to 
whether the Veteran has PTSD related to in-service stressors, 
but no apparent basis for rejecting any particular opinion.  
In light of the contrasting findings as to whether the 
Veteran has PTSD in the present case, the Board finds that 
the evidence is in equipoise.  That is, there is an 
approximate balance of the positive and negative evidence.  
In such situations, the benefit of the doubt is resolved in 
the Veteran's favor.  Accordingly, service connection for 
PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
This decision does not in any way suggest that his 
additionally diagnosed impairment of alcoholism and 
depression are the result of his service in Vietnam.  
However, the precise nature and extent of his now service-
connected PTSD is not before the Board at this time.  Only 
when the RO rates the PTSD will this become a pertinent 
consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998). 


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


